Citation Nr: 1021070	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
contusion of the left temple (claimed as a head injury).

2.  Whether new and material evidence has been received to 
reopen of a claim of entitlement to service connection for a 
right hip replacement with atrophy and muscle wasting 
(claimed as a right leg injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker


INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
A December 2004 rating decision denied the Veteran's request 
to reopen his previously denied claims for service connection 
for a contusion of the left temple and a right hip 
replacement. 

In January 2010, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is of record.

Regarding the claims for service connection for a contusion 
of the left temple and a right hip disorder, this decision 
addresses only whether the evidence submitted is new and 
material.  Because the claims are reopened, and development 
not yet complete, the remainder of the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the Veteran of any further action that is required on his 
part.


FINDINGS OF FACT

1.  An April 1998 rating decision denied entitlement to 
service connection for a head injury (now claimed as a 
contusion of the left temple) on the basis that the evidence 
did not show a permanent post service residual disability.  
The Veteran did not perfect an appeal.

2.  The evidence associated with the claims files since the 
April 1998 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a contusion of the left temple (claimed as a head 
injury).

3.  An August 2002 rating decision declined to reopen the 
issue of entitlement to service connection for a right hip 
replacement with atrophy and muscle wasting (claimed as a 
right leg injury) on the basis that the evidence did not show 
treatment for a right hip disorder in service and there was 
no medical evidence of a post service right hip disorder 
related to active duty.  The Veteran did not perfect an 
appeal.

4.  The evidence associated with the claims files since the 
August 2002 rating decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a right hip replacement with atrophy and 
muscle wasting (claimed as a right leg injury).


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied service 
connection for a head injury (claimed as a contusion of the 
left temple), and the August 2002 rating decision that 
declined to reopen the claim of entitlement to service 
connection for a right hip replacement, are final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the April 1998 and August 
2002 RO decisions are new and material and the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claims of entitlement to service connection for a contusion 
of the left temple (claimed as a head injury) and a right hip 
replacement with atrophy and muscle wasting (claimed as a 
right leg injury) and then remands the appeal, an exhaustive 
analysis of VA's attempt to comply with these statutes is not 
in order.

II. New and Material Evidence

A.	Contusion of the Left Temple (claimed as a head injury)

An April 1998 rating decision denied the issue of entitlement 
to service connection for a contusion of the left temple 
(claimed as a head injury) finding that there was no evidence 
that the Veteran had a post service chronic residual left 
temple disability due to service.  The Veteran did not 
appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

An application to reopen the appellant's claim was received 
in June 2004.  The evidence added to the record since the 
April 1998 rating decision includes VA and private medical 
records and statements, dated from 1997 to 2006; service 
department records; written statements from the Veteran; and 
his oral testimony, in support of his claim.  Amongst these 
is the Veteran's testimony during his January 2010 Board 
hearing, to the effect that he injured his head when he 
slipped on ice and hit cement and again when someone kicked 
him in the head (see hearing transcript at page 3).  He said 
that he sustained a concussion when he fell (evidently on the 
ice), was transported to a hospital and received stitches, 
and subsequently developed headaches (Id. at 3-4.).  The 
Veteran said that he still experienced constant headaches 
that had worsened and that he self-medicated (Id. at 5-6).  
The Veteran further indicated that he experienced anxiety 
after his fall (Id. at 4 and 6).  He said he was treated at 
VA medical facilities in California for headaches and anxiety 
starting in 1970-1971 (Id. at 7-9).  See Justus, supra.

Also added to the record are VA medical records, dated since 
May 2000, reflecting the Veteran's outpatient psychiatric 
treatment for major depression.

The evidence added to the record since the April 1998 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic residual 
disability due to service, the Veteran's statements regarding 
his post-service headaches, relates to an unestablished fact 
necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted.  The issue of entitlement to 
service connection for a contusion of the left temple 
(claimed as a head injury) is reopened.

B.	Right Hip Disorder

An August 2002 rating decision declined the Veteran's request 
to reopen his previously denied claim of entitlement to 
service connection for a right hip replacement with atrophy 
and muscle wasting on the basis that service treatment 
records did not show treatment for a right hip disorder, and 
that he did not provide medical evidence that the claimed 
disorder was shown to have occurred in or was caused by his 
active duty.  The Veteran was notified in writing of the RO's 
decision.  He did not perfect an appeal, and it became final.

Amongst the evidence submitted in support of the claim to 
reopen is a September 20, 2004 VA medical record indicating 
that the Veteran was seen for complaints of right knee pain.  
It was noted that he had a history of a right hip replacement 
and the assessment was right knee pain that appeared to be 
referred from his right hip rather than reflective of the 
true knee pathology, although further imaging was needed.  
Also added to the record is the Veteran's oral testimony in 
January 2010, to the effect that he injured his hip the 
"first time" when he was a pole lineman and "gaffed out" 
that caused him to fall in thick bush and hurt his leg (see 
hearing transcript at page 12).  His treatment included 
Cortisone shots.  The Veteran said he was reinjured in a Jeep 
accident when he was thrown out of the vehicle (Id.).  He 
said that "[t]hey wanted to do surgery" that he declined 
(Id. at 13).  After discharge, the Veteran stated that his 
hip was not right and he received VA and private medical 
treatment during the 1970s that ultimately led to his private 
hospital treatment (evidently for the right hip replacement) 
(Id. at 14).  See Justus, supra.

The evidence added to the record since the August 2002 rating 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since that denial 
was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic residual 
disability, the 2004 VA treatment records, reflecting 
association of right knee pain with right hip pain, and the 
Veteran's testimony, relate to an unestablished fact 
necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted.  The claim is reopened.

Adjudication of the claims does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  As noted below, the Board is 
requesting additional development with respect to the 
underlying claims for service connection for residuals of a 
laceration of the left temple (claimed as a head injury) and 
a right hip replacement (also claimed as a right leg 
disorder), and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for a contusion of the left 
temple (claimed as a head injury), and for a right hip 
disorder, are reopened.


REMAND

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Similarly, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The Veteran claims that he had a head injury during service 
when he fell on the ice that caused a concussion and left 
temple laceration and subsequent post-service headaches.  
Service treatment records, dated in January and February 
1970, reflect that he fell on the ice and hit his left cheek 
and temple.  Neurological examination findings were normal at 
that time.  He had a left temple contusion and laceration 
that was stitched.  The Veteran's assertion that he hit his 
head when he fell on the ice in service is deemed credible by 
the Board.  The Board also finds the Veteran's assertion that 
he had a left temple contusion and laceration and subsequent 
post-service headaches to be credible.  See Barr; Jandreau, 
supra.

The Veteran also asserts that he injured his right hip while 
working as a lineman and re-injured it in a motor vehicle 
accident.  Service treatment records dated in July and 
November 1969 reflect treatment for right knee pain after 
falls.  Results of a July 1969 x-ray of the Veteran's right 
knee revealed no abnormality and the clinical impression was 
chronic patellar bursitis.  In November 1969, he complained 
of a painful nodule on the right patellar since June and 
possible bursitis was noted.  The Board finds the Veteran's 
assertion that he injured his right lower extremity in 
service and was diagnosed with chronic patellar bursitis to 
be credible.  See Barr; Jandreau.

Post service, private medical evidence, dated since 1997, 
reflects treatment for a right hip disorder.  An August 1997 
record from R.D.B., M.D., indicates that the Veteran had a 
year and half history of pain in his right anterior thigh 
with no injury and was a recovering alcoholic.  X-ray of his 
right hip showed advanced aseptic necrosis with collapse, 
that the physician thought "probably secondary to alcohol".  
In September 1997, the Veteran was privately hospitalized and 
underwent a right total hip replacement for treatment of 
degenerative arthritis and aseptic necrosis of the right hip.  
A reduction of a dislocated right total hip replacement was 
also performed. 

In October 1998, the Veteran was treated for right leg 
cellulitis and, in 1999, he was treated for complications of 
a spider bite on his right leg.  According to an October 31, 
2000 private treatment record, the Veteran was assessed with 
a need to rule out a failed hip arthroplasty.  

The more recent VA outpatient records reflect the Veteran's 
complaints of right hip pain and outpatient psychiatric 
treatment.  A December 2001 VA medical record indicates a 
history of right hip replacement secondary to degenerative 
joint disease, with current right hip joint pain due to 
postoperative degenerative joint disease.  In September 2004, 
a VA clinic physician noted right knee pain that appeared to 
be referred from the right hip.  

As a layperson, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as one addressing 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

As such, the Board is of the opinion that the Veteran should 
be afforded VA examinations to determine the etiology of any 
head injury residuals or right hip disorder found to be 
present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(the Court has stated that the evidence need only require 
that it "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation).

The Veteran also testified that he was treated for headaches 
and right hip pain at various VA medical facilities since his 
discharge (see hearing transcript at pages 18-20).  In a 
September 2001 written medical history, he indicated 
treatment at the VA medical center (VAMC) in Sawtelle (1970), 
Van Nuys (1996-1997), and Los Angeles (since 1999).  While VA 
treatment records dated since 2000 are of record, earlier 
treatment records are not.  Further efforts should be made to 
obtain these records.

The Board further notes that a May 15, 2000 VA outpatient 
psychiatry progress notes indicates that the Veteran was "on 
disability", that may be a reference to his receipt of 
Social Security Administration (SSA) disability benefits, 
although this is not entirely clear.  However, if so, because 
SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider any relevant SSA records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) (2009); see 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has 
statutory duty to acquire both SSA decision and supporting 
medical records pertinent to claim)

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all medical 
records, dated prior to 2000, regarding 
the Veteran's treatment at the VAMC 
Sawtelle (since 1970) and Van Nuys 
(Plumber Street from 1996-1997); at the 
VAMC in Los Angeles, since September 
2006; and any additional VA and non-VA 
medical records identified by him.  If 
any records are unavailable, a note to 
that effect should be placed in the 
claims files and the Veteran and his 
representative so advised in writing.

2.	Contact the Veteran and ask him whether 
he is receiving SSA disability benefits 
due to a right hip and/or due to any 
residuals of a a head injury/contusion 
of the left temple.  If it is found 
that he is receiving SSA disability for 
his claimed disabilities then contact 
the SSA and request complete copies of 
any determination on a claim for 
disability benefits from that agency 
regarding the Veteran, together with 
the medical records that served as the 
basis for any such determination and 
any subsequent determination(s).

3.	Schedule the Veteran for VA 
examination(s) to determine the 
etiology of any residuals of a service 
head injury/contusion of the left 
temple and right hip disorder found to 
be present.  The Veteran's claims files 
should be made available to the 
examiner(s) prior to the 
examination(s).  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.  

a.	Head Injury:  The examiner should 
be advised that the Veteran's 
assertion of falling and hitting 
his head and having a left temple 
contusion and laceration that was 
stitched and post service 
headaches has been deemed credible 
by the Board.  The examiner should 
address the following:

Does the Veteran have any 
residual disability due to 
the fall in service in which 
he hit his head and suffered 
a left temple contusion and 
laceration.  If so, 
specifically identify such 
disability, stating 
specifically whether the 
Veteran has a chronic 
headache disorder, temporal 
scar, anxiety disorder, 
and/or any other disorder due 
to such fall in service.  In 
addressing this question, the 
examiner should note the 
January 1970 and February 
1970 reports concerning the 
fall.  A complete rationale 
is requested for any opinion 
rendered.

b.	Right Hip: The examiner should be 
advised that the Board has found 
credible the Veteran's assertion 
that he fell and injured his right 
lower extremity and was diagnosed 
with chronic right patellar 
bursitis (see July and November 
1969 service treatment records).

i.	Is it at least at likely as 
not (i.e., to at least a 50-
50 degree of probability) 
that any post service right 
hip disorder, including a 
total hip replacement, 
degenerative joint disease of 
the right hip, aseptic 
necrosis of the right hip, 
etc., is causally linked to 
any incident of the Veteran's 
military service, including 
his right lower extremity 
injury in 1969, or is such a 
relationship is unlikely 
(i.e., less than a 50-50 
probability)?  

ii.	The examiner is particularly 
requested to address the 
likelihood that the Veteran's 
right knee pain in service 
(diagnosed as chronic 
patellar bursitis) was 
referred right hip pain (as 
noted by a September 20, 2004 
VA clinic physician).  A 
rationale is requested for 
any opinion rendered.

NOTE: The term "at least as 
likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as it 
is to find against it.

4.	The AMC should review the medical 
opinion(s) obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner(s) if all questions posed were 
not answered.

5.	Then, adjudicate the Veteran's claims for 
service connection for a left temple 
contusion (claimed as a head injury) and 
right hip replacement with atrophy and 
muscle wasting (claimed as a right leg 
injury).  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal since the March 2008 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


